STATE OF CALIFORNIA STANDARD AGREEMENT AMENDMENT STD. 213A (Rev 9/01)          
SCPRS# 0880110315425.1 [ x ]   CHECK HERE IF ADDITIONAL PAGES ARE ATTACHED 21
Pages  AGREEMENT NUMBER AMENDMENT NUMBER          00SA420104  04  1. This
Agreement is entered into between the State Agency and Contractor named below: 
  STATE AGENCY’S NAME Secretary of State CONTRACTOR’S NAME        NICUSA, Inc.
which will do business in California as National Information Consortium USA,
Inc. 2. The term of this September 1, 2001         through         December 31,
2009       Agreement is 3. The maximum amount of this $ 19,057,294.00    
Agreement after this amendment is: Nineteen million fifty-seven thousand two
hundred ninety-four dollars and zero cents. 4. The parties mutually agree to
this amendment as follows. All actions noted below are by this reference made a
part of the Agreement and incorporated herein:
 

      Effective March 1, 2006:           1. The Contractor’s name is hereby
formally changed from National Information Consortium USA, Inc.       to NICUSA,
Inc. which will do business in California as National Information Consortium
USA, Inc.    2. The term of this Agreement is hereby extended until December 31,
2009 to cover the 42-month      maintenance and operation period.    3. The
amount payable under this Agreement is hereby reduced by $6,227,362.00, and
shall not      exceed $19,057,294.00.    4. This contract consists of the
following amendment attachments, which are hereby incorporated      herein as
set forth in full text and made part of this agreement:                        
   Amendment #4                            Exhibit A — Additional Terms
(including Exhibits A1-A6)                            Exhibit B — Cost
Adjustments All other terms and conditions shall remain the same. 


IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto.     
 CONTRACTOR   CALIFORNIA
Department of General Services
Use Only CONTRACTOR’S NAME (If other than an individual, state whether a
corporation, partnership, etc.) NICUSA, Inc. which will do business in
California as National Information Consortium USA, Inc.    BY (Authorized
Signature)    DATE SIGNED (Do not type)        2-17-06   PRINTED NAME AND TITLE
OF PERSON SIGNING     Harry Herington  President, NICUSA       ADDRESS      
10540 South Ridgeview Road, Olathe, KS 66061        STATE OF CALIFORNIA   AGENCY
NAME   Secretary of State        BY (Authorized Signature)    DATE SIGNED (Do
not type)        2/21/06    PRINTED NAME AND TITLE OF PERSON SIGNING    Janice
Lumsden, Assistant Secretary of State, Operations      ADDRESS   1500 11th
Street, Sacramento, CA 95814       

--------------------------------------------------------------------------------

Amendment #4
to Contract No. 00SA420104
SSD SOS 0010
California Business Programs Automation

This Amendment #4 to Contract No. 00SA420104, SSD SOS 0010, for the Secretary of
State’s Business Programs Automation Project is entered into by and between
NICUSA, Inc. which will do business in California as National Information
Consortium USA, Inc. (“NICUSA”), formerly known as National Information
Consortium USA, Inc. and the State of California, Secretary of State (“State”)
(individually “Party,” collectively “the Parties”). Per the agreement of the
Parties, the Parties agree to amend the Contract as follows:

     1.     Incorporation of Exhibits. The attached Exhibit A—Additional Terms
(“Exhibit A”) and Exhibit B--Cost Adjustments (“Exhibit B”) are hereby
incorporated herein and made a part of this Amendment, in their entirety, as if
fully set forth herein. The execution of this Amendment shall be deemed the
execution of the attached Exhibit A. The definition of Acceptance of the UCC
Phase (“Acceptance”) and “First M&O Release” shall be as defined in the attached
Exhibit A.

     2.     Reduction in Scope.     Pursuant to the SSD SOS 0010, the State
originally solicited cost quotations for two procurement options for the BPA
Project: Option A to design, develop and implement the Uniform Commercial Code
(“UCC”) functionality (“Option A”) and Option B to design, develop and implement
the UCC and Business Filings (“BE”) functionality combined (“Option B”). The
scope of the Contract is being reduced from Option B (UCC and BE combined) to
Option A (UCC). The Parties agree that NICUSA shall no longer be required to
provide the following components of Option A: Federal Liens, State Liens, IVR,
PKI services and Regional Offices. The parties further agree that NICUSA will no
longer be required to provide development, support and functionality for the BE
Phase as described in Option B with the exception of the BE images and BE
Hardware contained in Option B.

     3.     Remaining Payment Obligation by State to NICUSA. The total value of
the Contract, as agreed by the Parties, was $25,284,656. The Parties hereby
agree that the value of the Contract is reduced by $6,227,362 (consisting of
$4,987,315 for one-time costs and $1,240,047 for maintenance and operation
support), leaving an agreed adjusted value of the Contract of $19,057,294 as of
the effective date of this Amendment. The Cost Adjustments are attached as
Exhibit B. Of the $19,057,294, the State has already paid NICUSA $14,731,152 as
of the date of this Amendment, leaving an agreed total of $4,326,142 to be paid
by the State to NICUSA under the Contract and this Amendment as follows:

Page 1 of 3

--------------------------------------------------------------------------------

 

(a)     For One-Time Costs: $1,511,475 payable within 45 days after Acceptance
and receipt of NICUSA’s invoice for such amount; 

 

(b)     For Other One-Time Costs: $378,676 payable within 45 days after the
completion of acceptance testing that demonstrates that all required
functionality and defect corrections were delivered in, and that no new defects
are introduced by, the First M&O Release as defined in Exhibit A; and $188,525
payable within 45 days after execution of this Amendment. 

 

(c)     For 80% of the Maintenance and Operation (M&O) Support Costs: $1,797,973
payable in 42 equal monthly installments commencing on the effective date of
Acceptance as invoiced monthly in arrears by NICUSA to cover their services
provided during M&O. 

 

(d)     For Final (20%) M&O Support Costs: $449,493 payable upon satisfaction of
the requirements specified in 3.3 of Exhibit A. 


     4.     Extension of Contract. The Contract shall continue to cover a
42-month M&O Support Phase commencing upon Acceptance. Upon Acceptance, the
Parties agree that the UCC portion of the BPA Project will be considered to be
in the M&O Support Phase. The State agrees that, as of that date, monthly in
arrears payments to NICUSA shall commence for M&O system maintenance and support
charges as specified above. This Amendment shall not, however, affect or extend
the hardware or system software maintenance obligations of NICUSA relating to
system functions that began when hardware and/or system software was placed into
production in August 2004 or at any other time before the effective date of this
Amendment.

     5.     Release of BE Responsibilities. The parties agree that all rights
have been terminated and all obligations have been discharged of either Party
relating to all BE portions of the Contract except for maintenance of hardware
and delivery of BE images as expressly set forth in this Amendment.

     6.     Miscellaneous.

          a.   Delays and Waivers. The failure of either Party to insist in any
one or more instances upon the performance of any of the terms, covenants or
conditions of this Amendment shall not be construed as a waiver or
relinquishment of the future performance of any other term, covenant or
condition, and the defaulting Party’s obligation with respect to future
performance of any other terms shall continue in full

Page 2 of 3

--------------------------------------------------------------------------------

force and effect. The failure of either Party to take any action permitted by
this Amendment to be taken by it shall not be construed as a waiver or
relinquishment of its right thereafter to take such action.

          b.   Headings; References. The headings used in this Amendment shall
constitute a part of this Amendment.

          c.   Further Assurances. Each Party agrees to execute such documents
and take such other actions as are reasonably requested by the other Party to
carry out the intent of this Amendment.

          d.   Approvals. This Amendment is subject to the approval of the
Department of General Services.

Page 3 of 3

--------------------------------------------------------------------------------


00SA420104 Amd# 04
Exhibit A

EXHIBIT A—Additional Terms

This Exhibit A—Additional Terms (“Exhibit A”) relates to Contract No.
00SA420104, SSD SOS 0010, the Secretary of State’s Business Programs Automation
Project, and is entered into by and between NICUSA, Inc. which will do business
in California as National Information Consortium USA, Inc. (“NICUSA”), formerly
known as National Information Consortium USA, Inc. and the State of California,
Secretary of State (“State”) (individually “Party,” collectively “the Parties”).
The Parties agree as follows:

RECITALS

A.     The Department of General Services for the State of California issued a
System Solicitation Document for an Information System for the Business Programs
Division of the Secretary of State, SSD SOS 0010 (“SSD”). The project described
in the SSD is referred to as the Business Programs Automation Project (“BPA
Project”).

B.     Pursuant to the SSD, the State originally solicited cost quotations for
two procurement options for the BPA Project: Option A to design, develop and
implement the Uniform Commercial Code (“UCC”) functionality (“Option A”); and
Option B to design, develop and implement the UCC and Business Filings (“BE”)
functionality combined (“Option B”). National Information Consortium USA, Inc.,
now known as NICUSA, provided bids for both Option A and Option B of the BPA
Project.

C.     The State of California awarded the contract for the BPA Project (Option
B) to National Information Consortium USA, Inc. and the State and National
Information Consortium USA, Inc. entered into an agreement for the BPA Project
(Option B) dated September 1, 2001, (which, including all attachments, exhibits,
documents and terms incorporated by reference, executed MOU’s and amendments is
referred to herein as the “Prime Contract”). National Information Consortium
USA, Inc., is now known as NICUSA, and NICUSA is a Party to, and has the rights
and obligations of, National Information Consortium USA, Inc. under the Prime
Contract. The Amended Statement by Foreign Corporation filed November 26, 2003
with the State and attached hereto as Exhibit A-1 evidences the name change.

D.     Due to market changes, including the announcement by Microsoft that it
will no longer support Visual Basic 6, NICUSA informed the State that NICUSA was
no longer actively marketing its BEST software application and services. This
change in NICUSA’s business strategy increased the State’s risk to move forward
with the BE portion of the Prime Contract.

E.     Due to the risk, the State has decided to terminate the BE portion of the
Prime Contract. The State and NICUSA have agreed that it is in their mutual best
interests that

Page 1 of 17

--------------------------------------------------------------------------------


00SA420104 Amd# 04
Exhibit A

there be a reduction in the scope of the BPA Project to Option A reflecting the
termination of the BE portion of the BPA Project as further described below.

F.     Accordingly, the Parties wish to enter into Amendment #4 to the Prime
Contract (“Amendment”), which this Exhibit A is attached to and made a part of.

AGREEMENT

1.     Incorporation of Recitals and Exhibits. The above recitals and Exhibits
A-1 – A-6 constitute a part of this Exhibit A and are incorporated herein.

2.     Acceptance of UCC Phase. The following must occur prior to the State’s
acceptance of the UCC Phase (“Acceptance”). Acceptance of the UCC Phase is
required to move UCC into the Maintenance and Operation (“M&O”) Phase of the BPA
Project.

          2.1.     Acceptance Release 2.5.27. NICUSA shall provide one final
pre-M&O software release, i.e., Release 2.5.27, and, if necessary, any mutually
agreed emergency releases, upon the following acceptance terms:

                    a.     The Scope of Release 2.5.27. The Parties agree that
the scope of Release 2.5.27 will be limited to the work described in Exhibit A-2
(“Acceptance Release”).    

                    b.     State Acceptance of Release 2.5.27. The Acceptance
Release (Release 2.5.27) will be considered accepted by the State after the
State has completed User Acceptance Testing (“UAT”) that demonstrates that all
defects identified in Exhibit A-2 are corrected, and that no new defects are
introduced by the release, and Release 2.5.27 is successfully installed into
Production. The State will make best efforts to complete acceptance testing as
quickly as possible.


          2.2.     Infrastructure Acceptance. NICUSA shall provide a plan to
perform a complete test of the delivered infrastructure to demonstrate
compliance with the SSD and Prime Contract requirements for backup/restore,
failover and performance prior to Acceptance. Prior to acceptance of the UCC
Phase, NICUSA shall provide the State with a demonstration of the
backup/recovery of all programs and data including images; failover from the
primary server to the secondary server with all system components and
third-party software used to support the BEST application; and performance of
hardware and software to contracted levels as specified in the SSD and Prime
Contract. Performance will be considered acceptable if measurable performance is
equivalent to the performance of the production system at the time of this
agreement. NICUSA will ensure that the web servers, domain controller and Bulk
Order server operate at the

Page 2 of 17

--------------------------------------------------------------------------------


00SA420104 Amd# 04
Exhibit A

current patch level for Windows 2003 and that the Citrix server and ES7000
operate at the current patch level for Windows 2000. The systems and components
must be at the same level and configuration for all tests.

          2.3.     BE Images and BE Hardware Configuration. The parties agree to
limit the BE Phase to the delivery of all BE Images scanned and invoiced by
NICUSA and BE Hardware as defined in the NICUSA proposal. NICUSA shall install
the BE Images onto state owned hard disk drives prior to Acceptance.

          2.4.     Administrative Requirement 50. The hardware and software
listed on Exhibit A-3, is being provided by NICUSA to further meet
Administrative Requirement 50 at no charge to the State. The hardware and
software will be housed at the Department of Technology Services. NICUSA shall
provide a work plan to install and test all Administrative Requirement 50
components.

          2.5.     Migration of AB55 Portal. NICUSA will provide all source
code, hardware and software environment requirements as well as technical
assistance to implement the AB55 Portal at the State. NICUSA shall provide all
existing documentation that allows the State to maintain and operate the Portal.

3.      UCC Maintenance and Operation Phase (“UCC M&O Phase”).            

          3.1.     Post Acceptance Releases. NICUSA agrees to provide a schedule
of dates for all post acceptance releases.

                    a.     First M&O Release. NICUSA shall deliver the first
post acceptance release (“First M&O Release”) to the State for testing within
six months after Acceptance. The First M&O Release shall include all items
listed in Exhibit A-4 including ACH and those high and critical defects pushed
out of the Acceptance Release. NICUSA shall provide all necessary corrections to
the release needed to ensure that all required functionality and fixes are
satisfactorily completed and that no defects are introduced by the release.
NICUSA shall use its best efforts to provide such corrections and fixes within
15 days of notification of the defects to NICUSA by the State. The State will
make best efforts to complete acceptance testing as quickly as possible.

                    b.     Other M&O Releases. During the UCC M&O Phase, NICUSA
further agrees to provide quarterly patches and annual releases to fix all high
and critical defects known or to become known. High and Critical defects are as
defined in Exhibit A-5. NICUSA agrees to fix all other defects not referenced
above and/or enhancements as prioritized by the State, and as NICUSA M&O
resources permit.

Page 3 of 17

--------------------------------------------------------------------------------


00SA420104 Amd# 04
Exhibit A

          3.2.     Operating System Level.   NICUSA agrees to support the UCC
application so that it functions as accepted and maintained on either Windows
2000 or 2003 versions for all service packs and security-related patches through
the UCC M&O Phase, except if the Visual Basic development environment will no
longer function on any current operating system patch level. NICUSA will provide
its best efforts to analyze and propose corrections if a Windows service pack or
security patch introduces problems with one or more third party software
products.

          3.3.     High and Critical Defects.   All outstanding high and
critical defects known or to become known during the UCC M&O Phase, not
otherwise fixed in the releases specified above, must be fixed by NICUSA in a
release or releases delivered to the State within 90 days of the completion of
the UCC M&O Phase.

          3.4.     Level 1 Support.   The State will accept responsibility for
Level 1 support, provided that the State will perform workarounds and data
correction only after NICUSA has delivered detailed procedures and scripts for
those activities. NICUSA will provide and maintain all necessary procedures and
contracts for reporting problems to the Level 2 support center, including but
not limited to service level agreements and written escalation procedures with
current contacts.

          3.5.     AB55 Portal.     Once successfully installed, the State will
be responsible for ongoing support of the AB55 Portal.

          3.6.     System Documentation.   NICUSA shall maintain and provide to
the State sufficient functional documentation to allow SOS to successfully
operate and maintain the system.

          3.7.     Required Plans.   NICUSA shall provide the State with
revisions of the plans listed in Exhibit A-6 as necessary to keep those plans
current through the UCC M&O Phase, and will promptly correct specific
deficiencies with those plans after written notification by the SOS.

Page 4 of 17

--------------------------------------------------------------------------------


00SA420104 Amd# 04
Exhibit A

EXHIBITS

A-1. Amended Statement by Foreign Corporation

A-2. Acceptance Release

A-3. AR 50 Hardware and Software

A-4. First M&O Release

A-5. Defect Levels

A-6. Required Plans

Page 5 of 17

--------------------------------------------------------------------------------

00SA420104 Amd# 04
Exhibit A

EXHIBIT A-1

AMENDED STATEMENT BY
FOREIGN CORPORATION

NICUSA, Inc. which will do business in California as National Information
Consortium USA, Inc.                    ,
                                                                  (Name of
Corporation)

a corporation organized and existing under the laws of                   
Kansas                       , and which is presently
                                                                                         (State
or Place of Incorporation)

qualified for the transaction of intrastate business in the State of California,
makes the following statement:

That the name of the corporation has been changed to that hereinabove set forth
and that the name relinquished

at the time of such change was             National Information Consortium USA,
Inc.               

 



[nicx10x2.jpg]


 

Page 6 of 17

--------------------------------------------------------------------------------

00SA420104 Amd# 04
Exhibit A

EXHIBIT A-1

STATE OF KANSAS

OFFICE OF
SECRETARY OF STATE
RON THORNBURGH

To all to whom these presents shall come, Greetings:

I, RON THORNBURGH, Secretary of State of the State of Kansas, do hereby certify
that I am the custodian of records of the State of Kansas relating to
corporations and that I am the proper official to execute this certificate.

I FURTHER CERTIFY that NATIONAL INFORMATION CONSORTIUM USA, INC. is a regularly
and properly organized corporation under the laws of the state of Kansas, having
been incorporated in Kansas on the 30th day of December, A.D. 1992.

I FURTHER CERTIFY that a certificate of amendment was filed in this office July
21, 2003 changing the corporate name from NATIONAL INFORMATION CONSORTIUM USA,
INC. to NICUSA, INC.

I DO FURTHER CERTIFY that NICUSA, INC. has paid all fees and franchise taxes due
in this office and is in good standing according to the records now on file in
the office of Secretary of State.

 



In testimony whereof: I hereto set my hand and cause to be affixed my official
seal. Done at the City of Topeka, this 19th day of November, A.D. 2003
[nicx11x1.jpg]

 

 

Page 7 of 17



--------------------------------------------------------------------------------


00SA420104 Amd# 04
Exhibit A

EXHIBIT A-2
Acceptance Release



TR/TDR #  Severity  Program Area   TDR2436   Critical   Application Reports -
Filings   TDR2445   High   Application Reports - Filings   TDR2446   High 
 Application Reports - Filings   TDR2448   High   Application Reports - Filings 
 TDR2450   Critical   Application Reports - Filings   TDR2451   Critical 
 Application Reports - Filings   TDR2764   High   Application Reports - Filings 
 TDR2767   Critical   Application Reports - Filings   TDR2778   Critical 
 Application Reports - Filings   TDR2784   High   Application Reports - Filings 
 TDR2794   High   Application Reports - Filings   TDR2865   Critical 
 Application Reports - Filings   TDR2885   High   Application Reports -
Rejection   TDR2736   Critical   Application Reports - WEB / XML   TDR2738 
 Critical   Application Reports - WEB / XML   TR17159   High   Batch Jobs -
Filings   TR17675   High   Batch Jobs - Filings   TR18227   High   Batch Jobs -
Filings   TR18289   High   Batch Jobs - Filings   TR18572   High   Batch Jobs -
Filings   TDR1794   High   Batch Jobs - Fiscal   TDR1795   High   Batch Jobs -
Fiscal   TDR935   High   Batch Jobs - Fiscal   TR16828   High   Batch Jobs -
Statistical Reports   TR16997   High   Batch Jobs - Statistical Reports 
 TR15224    Medium   BEST Application   TDR2177   High   Bulk Orders - Admin 
 TDR2581   Critical   Bulk Orders - Process   TDR2771   Critical   Bulk Orders -
Process   TR19478   High   Business Rules Manager   TR19864   High   Customer
Ledger   TDR1771   High   Documentation Update   TDR2485   High   Documentation
Update   TDR2240   High   Filings - Data Capture   TR17947   High   Filings -
Verification   TR19477   High   Filings - Verification   TR19867   High 
 Filings - Verification   TR16948   High   Fiscal Inquiries   TR17667   High 
 Fiscal Inquiries   TDR2379   High    Orders - Data Entry   TDR2152   Critical 
 Payment Verification Screens   TDR2114   Critical   Rejection Screen   TDR2118 
 Critical   Rejection Screen 


Exhibit A-2 Page 1 of 3

Page 8 of 17

--------------------------------------------------------------------------------


00SA420104 Amd# 04
Exhibit A

 TDR2038   Critical   Revenue Processing   TDR2050   High   Revenue Processing 
 TDR2653   High   Revenue Processing   TDR2880   High   Revenue Processing 
 TR15321   High   Revenue Processing   TR16876   High   Revenue Processing 
 TR17622   High   Revenue Processing   TR18399   High   Revenue Processing 
 TR18767   High   Revenue Processing   TR19232   High   Revenue Processing 
 TR19437   High   Revenue Processing   TDR1732   High   Statistical Reports 
 TDR2815   Critical   UeWI Utilities   TDR1066   High   User Maintenance Screen 
 TDR1466   High   User Maintenance Screen   TDR1992   High   User Maintenance
Screen   TDR1994   High   User Maintenance Screen   TDR2389   High   User
Maintenance Screen   TDR2645   High   User Maintenance Screen   TDR2648  
 Medium   User Maintenance Screen   TDR2741   High   User Maintenance Screen 
 TDR2894   High   User Maintenance Screen   TR15378   High   User Maintenance
Screen   TR16799   High   User Maintenance Screen   TR18684   High   User
Maintenance Screen   TR19422   High   User Maintenance Screen   TDR2916   High  
 WEB - Bulk Orders   TR19470   High    WEB - Common   TDR2171   High   WEB -
Filings   TDR2756   Critical   WEB - Filings   TR16835   High   WEB - Inquiries 
 TR16836   High   WEB - Inquiries   TR17545   High   WEB - Inquiries   TDR2626 
 Critical   WEB - XML   TDR2627   Critical   WEB - XML   TDR2628   Critical 
 WEB - XML   TDR2819   High   WEB - XML   TDR2824   Critical   WEB - XML 
 TDR2825   High   WEB - XML   TR15515   High   WEB - XML   TR15766   High   WEB
- XML   TR17209   High   WEB - XML   TR18079   High   WEB - XML   TDR2623 
 Critical   WEB – Filings   TDR2624   Critical   WEB – Filings   TDR2625 
 Critical   WEB – Filings   TR16149         TR17078     


Exhibit A-2 Page 2 of 3

Page 9 of 17

--------------------------------------------------------------------------------


00SA420104 Amd# 04
Exhibit A



 TDR2749   High   WEB - Filings   TDR2750   Critical    WEB - Filings   TDR2751 
 Critical   WEB - Filings   TR19466   High   Batch Jobs - Bulk Order   TR16826 
 High   WEB - Filings   TR16834   High   WEB - Filings   TR19192   High   UeWI
Custom Components   TDR2367   High   Application Reports - Orders   TDR2659 
 Critical   Batch Jobs - Filings   TR17603   High   Certificate Date Change 
 TR17363   High   Certificate Date Change   TR15303   High   Filings -
Verification   TR18975   High   Batch Jobs - Common   TDR1806   Critical   Batch
Jobs - Common   TDR2080   Critical   Customer Maintenance   TDR2834   Critical 
 UeWI Order   TDR2836   Standard   UeWI Order   TR15336   High   Application
Reports - Common   TR15417   High   Rejection Screen   TR15628   High 
 Certification Date Change   TR15875   High   Payment Verification Screen 
 TR16004   High   Application Reports - Common   TDR1885   Critical   Revenue
Processing 


Exhibit A-2 Page 3 of 3

Page 10 of 17

--------------------------------------------------------------------------------


00SA420104 Amd# 04
Exhibit A

EXHIBIT A-3
Administrative Requirement 50 – Hardware and Software




WB3 – Web Production Server  Quantity 

Compaq ProLiant DL380 G3 rack-mount server

 

1  Compaq ProLiant ML370 G3/DL380 G3 processor
option kit  1
  CPQ 2GB PC2100 DDR KIT  2  Compaq Hot Plug Redundant Fan Option Kit  1  Compaq
36.4GB Ultra320 Universal Hot-Plug Disk
Drive  4 
  Compaq 400W Redundant Power Supply  1  CPQ SMART ARRAY 641 CONTROLLER  1  CPQ
64MB BBWC ENABLER  1  Compaq ProLiant Essentials Lights-Out Advanced
Pack License Only  1 
  Compaq CarePaq 3 Year On Site 24x7 4 Hour  1  VERITAS NETBACKUP DATA CENTER
LICENSE
V4.5 TIER 2  1 
  VERITAS NETBACKUP DATA CENTER V4.5 24X7
2YR SUPPORT  1 VERITAS ON-SITE CONSULTING FOR
CUSTOMIZED SERVICES  1 MS WINDOWS SERVER 2003 ENTERPRISE ED
LICENSE  1 
  MS WINDOWS SERVER 2003 ENTERPRISE ED
MEDIA  1 
  MS WINDOWS SERVER 2003 ENTERPRISE ED 
CAL  5 
     
WB4 – Web Production Server    Compaq ProLiant DL380 G3 rack-mount server
1  Compaq ProLiant ML370 G3/DL380 G3 processor
option kit  1 
  CPQ 2GB PC2100 DDR KIT  2  Compaq Hot Plug Redundant Fan Option Kit  1  Compaq
36.4GB Ultra320 Universal Hot-Plug Disk
Drive  4 
  Compaq 400W Redundant Power Supply  1 


Exhibit A-3 Page 1 of 4

Page 11 of 17

--------------------------------------------------------------------------------


00SA420104 Amd# 04
Exhibit A



CPQ SMART ARRAY 641 CONTROLLER  1  CPQ 64MB BBWC ENABLER  1  Compaq ProLiant
Essentials Lights-Out Advanced 
Pack License Only  1 
  Compaq CarePaq 3 Year On Site 24x7 4 Hour  1  VERITAS NETBACKUP DATA CENTER
LICENSE 
V4.5 TIER 2  1 
  VERITAS NETBACKUP DATA CENTER V4.5 24X7 
2YR SUPPORT  1 
  VERITAS ON-SITE CONSULTING FOR 
CUSTOMIZED SERVICES  1 
  MS WINDOWS SERVER 2003 ENTERPRISE ED 
LICENSE  1 
  MS WINDOWS SERVER 2003 ENTERPRISE ED 
MEDIA  1 
  MS WINDOWS SERVER 2003 ENTERPRISE ED 
CAL  5 
     
CM6 - Citrix Production Server    Compaq ProLiant DL380 G3 rack-mount server  1 
Compaq ProLiant ML370 G3/DL380 G3 processor 
option kit  1 
  CPQ 2GB PC2100 DDR KIT  2  Compaq Hot Plug Redundant Fan Option Kit  1  Compaq
36.4GB Ultra320 Universal Hot-Plug Disk 
Drive  4 
  CPQ NC7770 GBIT SRVR PCI-X ADAPTER  2  Compaq 400W Redundant Power Supply  1 
CPQ SMART ARRAY 641 CONTROLLER  1  CPQ 64MB BBWC ENABLER  1  Compaq ProLiant
Essentials Lights-Out Advanced 
Pack License Only  1 
  Compaq CarePaq 3 Year On Site 24x7 4 Hour  1  VERITAS NETBACKUP DATA CENTER
LICENSE 
V4.5 TIER 2  1 
  VERITAS NETBACKUP DATA CENTER V4.5 24X7 
2YR SUPPORT  1 
  VERITAS ON-SITE CONSULTING FOR 
CUSTOMIZED SERVICES  1 
  MS WINDOWS SERVER 2003 STANDARD EDITION 
LICENSE  1 
  MS WINDOWS SERVER 2003 STD ED MEDIA  1  MS WINDOWS SERVER 2003 STD ED CAL 5  
 

Exhibit A-3 Page 2 of 4

Page 12 of 17


--------------------------------------------------------------------------------


00SA420104 Amd# 04
Exhibit A



CM5 – Citrix Test Server    Compaq ProLiant DL380 G3 rack-mount server  1 
Compaq ProLiant ML370 G3/DL380 G3 processor 
option kit  1 
  CPQ 2GB PC2100 DDR KIT  2  Compaq Hot Plug Redundant Fan Option Kit  1  Compaq
36.4GB Ultra320 Universal Hot-Plug Disk 
Drive  4 
  CPQ NC7770 GBIT SRVR PCI-X ADAPTER  2  Compaq 400W Redundant Power Supply  1 
CPQ SMART ARRAY 641 CONTROLLER  1  CPQ 64MB BBWC ENABLER  1  Compaq ProLiant
Essentials Lights-Out Advanced  1  Compaq CarePaq 3 Year On Site 24x7 4 Hour  1 
VERITAS NETBACKUP DATA CENTER LICENSE 
V4.5 TIER 2  1 
  VERITAS NETBACKUP DATA CENTER V4.5 24X7 
2YR SUPPORT  1 
  VERITAS ON-SITE CONSULTING FOR 
CUSTOMIZED SERVICES  1 
  MS WINDOWS SERVER 2003 STANDARD EDITION 
LICENSE  1 
  MS WINDOWS SERVER 2003 STD ED MEDIA  1  MS WINDOWS SERVER 2003 STD ED CAL  5 
    
UPGRADE ITEMS    512MB 133MHz ECC SDRAM DIMM Memory Module 
(D8267A)  12 
  MS WINDOWS SERVER 2003 ENTERPRISE ED 
LICENSE  2 
  MS WINDOWS SERVER ENT 2003 CLIENT 
ACCESS LICENSES  10 
      
HP RACK    Rack 10642 (42U) Standard Pallet WW  1  Integrated 1U Kybd & TFT
Monitor Kit US  1  HP ProCurve 10/100 Hub 24  1  IP Console Switch 3X1X16  1 
Interface Adapter  4  Blanking Panel 10 1U 10k WW  1  42U 10K Side Panel kit WW 
1 


Exhibit A-3 Page 3 of 4

Page 13 of 17

--------------------------------------------------------------------------------


00SA420104 Amd# 04
Exhibit A



600mm 10K Stabilizer Option WW  1  24A High Voltage mPDU US/JP  2 


Exhibit A-3 Page 4 of 4

Page 14 of 17

--------------------------------------------------------------------------------


00SA420104 Amd# 04
Exhibit A

EXHIBIT A-4
First M&O Release

1.      Quantity Adjustments   2.      ACH   3.      TR19072      Bulk Orders -
Process   4.      TR15870      Rejection   5.      TDR2386     User Maintenance
Screen   6.      TDR2565     WEB - Filings  

Exhibit A-4 Page 1 of

Page 15 of 17

--------------------------------------------------------------------------------


00SA420104 Amd# 04
Exhibit A

EXHIBIT A-5
Defect Levels


 

   Extreme/Critical= An error that causes a mission-critical application to 
terminate abnormally.     High= An error that causes an incorrect value or an
incorrect update of the
database and/or adversely affects the accomplishment of SOS operational 
or mission critical function(s). 


Exhibit A-5 Page 1 of 1

Page 16 of 17

--------------------------------------------------------------------------------


00SA420104 Amd# 04
Exhibit A

EXHIBIT A-6
List of Required Plans




1.      UCC Master Training Plan   2.      Maintenance Operations Plan   3.     
Release Management Plan   4.      Support Center Services Manual   5.     
Infrastructure Plan   6.      Operations Procedure Manual   7.      UCC
Requirements Traceability Document   8.      Configuration Management Plan
Version  

Exhibit A-6 Page 1 of 1

Page 17 of 17

--------------------------------------------------------------------------------


EXHIBIT B--Cost Adjustments

$26,932,851           Total contract as bid  ($412,000)           Elimination of
Special Filings (within Business Filings)  ($336,195)           Removal of
requirement to scan certain documents  ($900,000)           Reduction in
outreach/marketing program  $25,284,656           Contract amount as signed   
$15,987,181           Option A—UCC Only—onetime costs as bid  $2,247,466       
   Option A M&O as bid  $18,234,647           Option A total as bid  ($690,000) 
         Reduction in UCC portion of outreach/marketing program  ($87,926)     
     Reduction for UCC portion of removal of scanning of certain documents 
$17,456,721           Option A—UCC Only—portion of total contract as signed 
($2,247,466)           Option A portion of M&O  $15,209,255           Option A
onetime cost portion of total contract as signed    $1,227,643         
 Hardware & software costs; total contract as signed  ($98,505)         
 Contract value of undelivered BE hardware & software  $1,129,137         
 Hardware & software costs from contract, as delivered  ($774,329)         
 Option A portion of hardware & software costs in contract as signed  $354,808 
         Adjustment to Option A HW & SW costs for delivered BE hardware &
software    $15,209,255           Option A onetime cost portion of total
contract as signed  $354,808           Adjustment for BE hardware delivered and
accepted  $156,720           Adjustment for additional UCC images delivered 
$1,265,045           Adjustment for BE images delivered and accepted1 
($30,000)           Adjustment for state tax liens function2  ($30,000)         
 Adjustment for federal tax liens function2  ($66,000)           Adjustment for
PKI services3  ($50,000)           Adjustment for IVR/TTD-TTY3  $16,809,828    
     Total onetime costs as adjusted    $25,284,656           Contract amount as
signed  ($16,809,828)           Total Option A onetime costs as adjusted 
($2,247,466)           Option A M&O costs  $6,227,362           Net reduction in
contract    Notes:    1.     Value for BE images from contract per-image rate.
Usability and quality
   independently verified by Electronic Image Designers, Inc.  2.     Value from
NICUSA Invoice CN040611. Business partners not ready; postpone to 
   new BE project    3.     Value from NICUSA Invoice CN040611. Functions not
required 


Page 1 of 1

--------------------------------------------------------------------------------